                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                           No. 7:96-CR-62-2H
                           No. 7:16-CV-180-H


 MARK CLIFTON,                        )
                                      )
             Petitioner,              )
                                      )
                                      )
             v.
                                      )              ORDER
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )




     This matter is before the court on petitioner’s Notice of

Withdrawal of Motion to Vacate.    [DE #177].

     This matter was stayed pending the resolution of United States

v. Brown, 868 F.3d 297, 298 (4th Cir. 2017), reh’g en banc denied,

891 F.3d 115 (4th Cir. 2018), cert. denied, 139 S. Ct. 14 (2018).

[DE #176].   Subsequent to the Supreme Court’s denial of certiorari

on October 15, 2018, petitioner filed a Notice of Withdrawal of

Motion to Vacate.    [DE #177].     In light of Brown, the stay is

hereby lifted.

     Due to the unique procedural posture of this case and out of

an abundance of caution, the court construes petitioner’s filing

as a motion to voluntarily dismiss his claims without prejudice

pursuant to Rule 41(a)(2).     There being no objection, the court
GRANTS    petitioner’s   motion,   [DE     #177],   and     hereby   DISMISSES

WITHOUT   PREJUDICE   petitioner’s       claims   against    respondent,   [DE

#159].    All other pending, related motions are deemed MOOT.              [DE

#168, #173].    The clerk is directed to close this case.

     This 17th day of December 2018.




                            _______________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge
At Greenville, NC
#35




                                     2
